Jenks, P. J.:
The plaintiff sued the defendant in the county of Westchester for negligence. The defendant duly moved for a change of venue to the county of New York upon the ground that the latter was the proper county. It showed without dispute that it was a foreign corporation, with its office and principal place of business in New York city; that it did not maintain an office nor transact any business nor work its railroad in the county of Westchester, and that the plaintiff was a non-resident of this State. I think that the Special Term rightly granted the motion. In Finch School v. Finch (144 App. Div. 687) we held that upon such a motion a domestic corporation is deemed to be a resident of the county in which it has its principal office and place of business. And in Polley v. Lehigh Valley Railroad Co. (138 App. Div. 636; affd., 200 N. Y. 585) the court said that the reasoning that applies to domestic corporations as to matters of residence applies to foreign corporations. I think, therefore, that for the purposes of this motion, and upon this record, the residence of the defendant must be found in the county of New York. This decision does not conflict with Polley’s Case (supra), nor with Poland v. United Traction Co. (88 App. Div. 281; affd. on opinion below, 177 N. Y. 557), cited in Polley’s Case (supra). In Poland’s Case (supra) it was said that it seemed to be settled that in the case of a railroad corporation, its place of residence must be ascertained by its place of business; if it have several places of business, it must also be deemed to have several places of residence; and it was upon this principle that the court in those cases held that the railroad company, for the purposes of the venue, would be held resident of any county through which it worked its road. Subdivision 4 of section 1180- of the Code of Civil *458Procedure, added by chapter 60 of the Laws of 1913, makes obsolete our decision in Klunck v. Pennsylvania R. R. Co. (148 App. Div. 786).
I advise that the order be affirmed, with ten dollars costs and disbursements.
Thomas, Stapleton, Mills and Putnam, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.